Case 1:19-cr-00060-RD|\/| Document 1 Filed 02/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on May 3, 2018
UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
RASHAAD ROBINSON, : VIOLATION:
: 18 U.S.C. § 751(a)
Defendant. : (Escape from Custody)
l N D I C T M E N T

Case: 1:19-cr-00060
The Grand Jury charges that; ASSigned TO : Judge MOSS, Rando|ph D.

Assign. Date : 2/14/2019
COUNT ONE Description: IND|CTMENT (B)

On or about January lO, 2019, within the District of Columbia, RASHAAD ROBINSON,
did knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which
he was lawfully confined at the direction of the Attorney General by virtue of a judgment and
commitment of the Superior Court for the District of Columbia upon conviction for the
commission of Assault with a Dangerous Weapon, in violation of Title 22, District of Columbia
Code, Section 402.

(Escape from Custody, in violation of Title 18, United States Code, Section 751(a))

A TRUE BILL:

FOREPERSON.

.` v
Tc saw t w §
Attorney of the United tates in
and for the District of Columbia.

